 1   David H. Krieger, Esq.
 2
     Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
 3   8985 S. Eastern Avenue, Suite 350
     Henderson, Nevada 89123
 4
     Phone: (702) 880-5554
 5   FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
 6
     Attorney for Plaintiff, GALENTIN H. NENCHEV
 7
                  IN THE UNITED STATES DISTRICT COURT
 8                     FOR THE DISTRICT OF NEVADA
 9
                                         )   Case No. 2:18-cv-00855-KJD-CWH
10   GALENTIN H. NENCHEV,                )
                                         )
11
                                         )
                        Plaintiff,       )
                                         )   STIPULATION AND ORDER
12   v.                                      DISMISSING ACTION WITH
                                         )   PREJUDICE AS TO EQUIFAX
13
                                         )   ONLY
     WELLS FARGO BANK, N.A.;             )
14   EXPERIAN INFORMATION                )
     SOLUTIONS, INC.; EQUIFAX            )
15
                                         )
     INFORMATION SERVICES, LLC,          )
16                      Defendants.      )

17

18        Plaintiff GALENTIN H. NENCHEV and Defendant EQUIFAX
19   INFORMATION SERVICES, LLC hereby stipulate and agree that the above-

20
     …

21
     …
     …
22
     …
23
     …
24
     …
25
     …
26
                                      Page 1 of 2
27

28
 1   entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P.
 2   41 (a)(2) as to, and ONLY as to, EQUIFAX INFORMATION SERVICES,
 3   LLC. Each party shall bear its own attorney's fees, and costs of suit.
 4         Dated:              November 5, 2018

 5

 6
     By:                                        By:
 7
     /s/David H. Krieger, Esq.                  /s/Bradley T. Austin, Esq.
 8
     David H. Krieger, Esq.                     Bradley T. Austin, Esq.
 9   Nevada Bar No. 9086                        Nevada Bar No. 13064
     HAINES & KRIEGER, LLC                      SNELL & WILMER, LLP
10   8985 S. Eastern Avenue                     3883 Howard Hughes Parkway
11   Suite 350                                  Suite 1100
     Henderson, Nevada 89123                    Las Vegas, NV 89169
12   Attorney for Plaintiff                     Attorney for Defendant
13

14

15                                         ORDER
16
                                            IT IS SO ORDERED
17

18                                          ____________________________
19
                                            UNITED STATES DISTRICT JUDGE

20                                                  11/6/2018
                                            DATED: ____________________
21

22

23

24

25

26
                                          Page 2 of 2
27

28
